Title: [Appointment of James Maxwell as Commissioner of the Navy, before 21 July 1780]
From: Unknown
To: 


  [Richmond, before 21 July 1780. A fragmentary MS (Vi) which has a caption in an unidentified later hand: “Remnants of Minutes of the Navy Board (James Maxwell Comr.),” and hereafter referred to as Journal of the Commissioner of the Navy, covering the period 21 July to 19 Dec. 1780, has the following as the first entry: “Monday the 21st of July. 1780. In pursuance of my Apointment as Commissioner of the Navy by his Excellency the Governor and Council held my Office at the State house in Richmond having previously taken the Oath of Fidelity to this Commonwealth and the Oath of Office before William Foushee Gen: A Magisterate thereof and proceeded to Business.” Signed, at the foot of the page, “James Maxwell, Comr.” Maxwell’s commission has not been located, nor have any of the letters mentioned in the Journal except that of 7 Dec. 1780.]
